DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending in this application. 

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 07/19/2022 is acknowledged. Upon further review restriction between inventions I, II and III are withdrawn. At this time, claims 1-17 are examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/14/2022 and 07/18/2022 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 line 2, “the frequency” should be –the constant frequency--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enloe (US 20030186131 A1).
Regarding claim 9, Enloe teaches a reticle pod (i.e. transmissive mask assembly 50) (fig.1a) for accommodating a reticle assembly (e.g. assembly comprising transmissive mask 100) (fig.1a), wherein the reticle assembly comprises a reticle (i.e. transmissive mask 100) (fig.1a) and a pellicle covering the reticle (i.e. electrostatic pellicle system 300) (fig.1a), and the reticle pod comprising: a box frame (e.g. box structure) (fig.1a) configured to accommodate the reticle assembly (implicit, as seen in fig.1a); a plurality of reticle supports (i.e. pellicle spacer 200) (fig.1a) disposed in the box frame (implicit, as seen in fig.1a) and configured to support the reticle assembly ([0019], separates the transmissive mask 100 from the electrostatic pellicle system 300 with a stand-off distance 205); and an electrostatic generator ([0055], A power supply 400, or a battery, may provide power to the electrostatic pellicle system 300) coupled to the reticle assembly (implicit, as seen in figs.1a, 2 and 3a) and configured to generate static electricity to the reticle assembly ([0055], to charge the discharge array 310 and the collection capture array 330 with opposite polarity), and the static electricity alternates between positive electricity and negative electricity ([0067], Any reversal of polarity may occur as frequently or as quickly as needed).
Regarding claim 11, Enloe teaches the reticle pod of claim 9, wherein the reticle of the reticle assembly comprises a transparent layer ([0018], transparent substrate 110)  and a metallic layer ([0017], The opaque layer 120 may include a material such as chrome) disposed on one side of the transparent layer (implicit, as seen in fig.1a), and the pellicle covers the metallic layer of the reticle (e.g. top layer of 300 completely covers 120) (fig.1a).
Regarding claim 12, Enloe teaches the reticle pod of claim 11, wherein the transparent layer of the reticle is a quartz layer ([0018], such as quartz or silicon oxide).
Regarding claim 13, Enloe teaches the reticle pod of claim 11, wherein the metallic layer of the reticle is a chromium layer ([0017], The opaque layer 120 may include a material such as chrome).
Regarding claim 14, Enloe teaches the reticle pod of claim 11, wherein the plurality of reticle supports is configured to hold the transparent layer of the reticle ([0020], The pellicle spacer 200 may be attached towards the periphery of the transmissive mask 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 20070126322 A1), and further in view of Enloe (US 20030186131 A1).
Regarding claim 1, Chiou teaches a stocker (e.g. vehicle 10) (fig.1) for holding a plurality of reticle pods (e.g. pods with reticles 50) (fig.1), wherein each of the reticle pods is configured to accommodate a reticle assembly (e.g. assembly with reticle 50) (fig.1), the reticle assembly comprises a reticle (i.e. reticle 50) (fig.1), and the stocker comprising: a main frame (i.e. vehicle frame 12) (fig.1) having an inner space (implicit, as seen in fig.1) and at least one pod support disposed in the inner space (i.e. shelves 12) (fig.1), wherein the pod support divides the inner space into a plurality of chambers (e.g. space between two consecutive shelves 21) (fig.1) configured to respectively accommodate the plurality of reticle pods (implicit, as seen in fig.1); and an electrostatic generator (e.g. generator comprising electrostatic charge eliminators 22) (fig.1) coupled to the reticle assembly (implicit, as seen in fig.1) and configured to generate static electricity ([0033], positive charge electrode 32 and the negative charge electrode 34 may be any type of electrode known by those skilled in the art which is suitable for use in conventional electrostatic charge eliminators) to the reticle assembly (implicit, as seen in fig.1).
Chiou does not teach, a pellicle covering the reticle and the static electricity alternates between positive electricity and negative electricity.
Enloe teaches in a similar field of endeavor of electrostatic pellicle system, a pellicle (e.g. an electrostatic pellicle system 300) (fig.1a) covering the reticle (implicit, as seen in fig.1a) and the static electricity alternates between positive electricity and negative electricity ([0067], the polarity of the electrostatic forces may be reversed over time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the pellicle covering the reticle and the static electricity alternates between positive electricity and negative electricity in Chiou, as taught by Enloe, as it provides the advantage of protecting the mask structure of the reticle from contaminants and enable moving contaminants away from the pattern layer preventing critical errors during exposure for patterning.
Regarding claim 2, Chiou and Enloe teaches the stocker of claim 1, wherein the static electricity alternates at a constant frequency ([0067], Any reversal of polarity may occur as frequently or as quickly as needed).
Regarding claim 4, Chiou and Enloe teach the stocker of claim 1, wherein the reticle of the reticle assembly comprises a transparent layer (Enloe, [0018], transparent substrate 110) and a metallic layer (Enloe, [0017], The opaque layer 120 may include a material such as chrome) disposed on one side of the transparent layer (Enloe, implicit, as seen in fig.1a), and the pellicle covers the metallic layer of the reticle (Enloe, e.g. top layer of 300 completely covers 120) (fig.1a).
Regarding claim 5, Chiou and Enloe teach the stocker of claim 4, wherein the transparent layer of the reticle is a quartz layer (Enloe, [0018], such as quartz or silicon oxide).
Regarding claim 6, Chiou and Enloe teach the stocker of claim 4, wherein the metallic layer of the reticle is a chromium layer (Enloe, [0017], The opaque layer 120 may include a material such as chrome).
Regarding claim 7, Chiou and Enloe teach the stocker of claim 4, wherein each of the reticle pods comprises: a box frame (Enloe, e.g. box structure) (fig.1a) configured to accommodate the reticle assembly (Enloe, implicit as seen in fig.1a); and a plurality of reticle supports (Enloe, i.e. pellicle spacer 200) (fig.1a) disposed in the box frame (Enloe, implicit as seen in fig.1a) and configured to support the reticle assembly (Enloe, [0019], separates the transmissive mask 100 from the electrostatic pellicle system 300 with a stand-off distance 205).
Regarding claim 8, Chiou and Enloe teach the stocker of claim 7, wherein the plurality of reticle supports is configured to hold the transparent layer of the reticle (Enloe, [0020], The pellicle spacer 200 may be attached towards the periphery of the transmissive mask 100).
Regarding claim 15, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 17, the method is rejected for the same reasons as stated in claim 4.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 20070126322 A1) and Enloe (US 20030186131 A1), and further in view of Morioka (US 20050030694 A1).
Regarding claim 3, Chiou and Enloe teach the stocker of claim 2, wherein the static electricity alternates at the constant frequency ([0067], Any reversal of polarity may occur as frequently or as quickly as needed).
Chiou and Enloe do not teach, the constant frequency ranging from 6 to 600 counts per minute.
Morioka teaches in a similar field of endeavor of eliminating positive and negative charges by ion-generating means, the constant frequency ranging from 6 to 600 counts per minute ([0403], the frequency f is in a range from about 20 to about 200 Hz).
Morioka does not teach the range 6 to 600 counts per minute.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose the constant frequency ranging from 6 to 600 counts per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  constant frequency ranging from 6 to 600 counts per minute to provide the advantage of optimal design.
Regarding claim 16, the method is rejected for the same reasons as stated in claim 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Enloe (US 20030186131 A1), and further in view of Morioka (US 20050030694 A1).
Regarding claim 10, Enloe teaches the reticle pod of claim 9.
Enloe does not teach, wherein the static electricity alternates at a frequency ranging from 6 to 600 counts per minute.
Morioka teaches in a similar field of endeavor of eliminating positive and negative charges by ion-generating means, wherein the static electricity alternates at a frequency ranging from 6 to 600 counts per minute ([0403], the frequency f is in a range from about 20 to about 200 Hz).
Morioka does not teach the range 6 to 600 counts per minute.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose the constant frequency ranging from 6 to 600 counts per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify static electricity alternates at a frequency ranging from 6 to 600 counts per minute to provide the advantage of optimal design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/10/2022







	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839